i          i       i                                                                              i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00786-CV

               IN RE PETITION OF EXECUTIVE EXPRESS AVIATION, S.A. DE C.V.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: April 28, 2010

AMENDED PETITION FOR WRIT OF MANDAMUS DENIED

           On February 19, 2010, this court issued an order abating this original proceeding for 30 days

so that the trial court could reconsider the late Honorable Andy Mireles’ November 17, 2009 order

that formed the basis of relator’s petition for writ of mandamus. On March 11, 2010, the Honorable

Michael Peden, presiding judge of the 285th Judicial District Court, sitting by special assignment,

held a hearing to reconsider Judge Mireles’ order and signed an order adopting Judge Mireles’ order.

On March 18, 2010, relator filed an amended petition for writ of mandamus and an amended motion



           1
          … This proceeding arises out of Cause No. 2009-CI-13190, styled In re: Petition of Executive Express Aviation
SA DE CV to Perpetuate the Testimony of Amegy Bank National Association, pending in the 73rd Judicial District Court,
Bexar County, Texas, the Honorable Renée F. McElhaney presiding. However, the November 17, 2009 order
complained of was signed by the Honorable Andy Mireles (deceased), former presiding judge of the 73rd Judicial
District Court, Bexar County, Texas, and the March 11, 2010 order complained of was signed by the Honorable Michael
Peden, presiding judge of the 285th Judicial District Court, Bexar County, Texas.
                                                                                      04-09-00786-CV



for immediate temporary relief. This court granted the amended motion for immediate temporary

relief and requested a response from the respondent and the real party in interest. On April 7, 2010,

real party in interest filed a response.

        The court has considered relator’s amended petition for writ of mandamus and the real party

in interest’s response and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the amended petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

The stay imposed by this court’s order of March 23, 2010 is LIFTED.

                                                                     PER CURIAM




                                                 -2-